DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 08/31/2022 and Applicant’s request for reconsideration of application 16/895450 filed 08/31/2022.
Claims 1-4, 10-14, and 20 have been examined with this office action.

Claim Interpretation
Resource - [0003] With the rapid development of the market economy, an increasing number of investors select some resources for investment. The resources may be financial assets, such as stocks or funds. 
Feature data or factor - [0033] The feature data is data reflecting a resource characteristic. The feature data is, for example, a resource share or a resource share change ratio. The resource share is a number of a resource in a unit. For example, if the resource is a virtual image product, the resource share is a number of the virtual image product, such as 10. For another example, if the resource is a stock, the resource share is a number of the stock, such as 10 shares. A growth rate of the resource share is a ratio of a change in the resource share to the resource share before the change after a period of time. 
[0035] In a specific implementation, in a case that the resource is a financial asset, the feature data is specifically a feature value of the financial asset. For the feature value of the financial asset, for example, a total value of the financial asset is 100,000, or a tracking error of the year is 0.7986%.
[0073] The feature factor is a parameter used for reflecting a category of the feature data. The feature data is a specific feature value belonging to the feature factor. For example, if the feature factor is a short-term resource share change ratio, the feature data belonging to the short-term resource share change ratio is 10%. In particular, for example, if the feature factor is a current-year tracking error, the feature data is 0.7986%. The evaluation indicator is a parameter used for evaluating a resource value. For example, a long-term resource share change ratio, a three-year tracking error and the like.

Title
The title of the invention “Method For Processing Data Related To Financial Assets Based On Comparison Of Feature Data” is not an accurate description of the invention since the processed data related to financial assets is not based on the storage medium and computer device. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Method, Storage Medium, And Computer Device For Processing Financial Assets Based On Comparison Of Feature Data”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-4, 10-14, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of comparing financial assets without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method, independent claim 11 and all claims which depend from it are directed toward a device, and independent claim 20 and all claims which depend from it are directed toward a computer readable storage medium storing instruction to perform functions/steps. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “displaying a feature factor selection to receive a user selection of at least one feature factor, among a plurality of feature factors related to processing a plurality of resources, wherein a feature factor is a parameter used for reflecting a category of feature data of each resource, and the feature data includes a specific feature value belonging to the feature factor; 	displaying an evaluation indicator selection to receive a user selection of at least one evaluation indicator, among a plurality of evaluation indicators related to processing the plurality of resources, wherein an evaluation indicator is a parameter used for evaluating a resource value of each resource; 	searching for feature data respectively corresponding to the plurality of resources based on the at least one feature factor selected via the feature factor selection and the at least one evaluation indicator selected via the evaluation indicator selection; 	for each of the plurality of resources, providing, to a comparison model, feature data of a resource, among the plurality of resources, and feature data of each remaining resource among remaining resources, and respectively determining a result of a comparison based on an output of the comparison model, wherein each remaining resource is selected among the remaining resources by random sampling; 	determining, based on the result of the comparison for each of the plurality of resources, a probability that each resource wins over the remaining resources, wherein the determining the probability comprises: 	successively selecting each of the plurality of resources as a current resource; 	determining, with respect to the current resource, a first number of wins and a second number of defeats based on a result of a comparison of the current resource with each remaining resource; and 	determining the probability that the current resource wins over the remaining resources (i) by using the first number as a numerator and a sum of the first number and the second number as a denominator, or (ii) by using a difference between the first number and the second number as the numerator and the sum of the first number and the second number as the denominator, wherein the comparison model is configured to: 	output probabilities that each resource wins through a separate comparison with each selected remaining resource; and 	compare each probability output from the comparison model with a first preset probability value and a second preset probability value, determine that a given probability is a win based on the given probability being greater than the first preset probability value, determine that a given probability is a defeat based on  the given probability being less than the second preset probability value, and determine that a given probability is a draw based on the given probability being greater than the second preset probability value and less than the first preset probability value, the first preset probability value being greater than the second preset probability value, and wherein probabilities output by the comparison model are classified by using the first preset probability value and the second preset probability value that are uniformly set; 	sorting each of the plurality of resources according to a probability of winning of each resource over the remaining resources; 	determining, based on a sorted position of each of the plurality of resources after the sorting, a classification level to which the corresponding resource belongs; and 	providing classification levels of the plurality of resources to a user, wherein the searching for the feature data comprises acquiring the comparison model jointly corresponding to each of the at least one feature factor and each of the at least one evaluation indicator, and wherein the acquiring the comparison model comprises, with respect to each of the at least one feature factor and each of the at least one evaluation indicator: acquiring a plurality of resource samples; collecting a feature data sample corresponding to each of the plurality of resource samples and belonging to a corresponding feature factor, and an indicator data sample corresponding to each of the plurality of resource samples and belonging to a corresponding evaluation indicator; 	respectively determining a result of a comparison of an indicator data sample of each resource sample among the plurality of resource samples with an indicator  data sample of each remaining resource sample; and 	acquiring the comparison model through training based on model training samples and corresponding training labels, the model training samples comprising feature data samples corresponding to any two resource samples among the plurality of resource samples, and the corresponding training labels comprising a result of a comparison of indicator data samples of the any two resource samples”. 

Claim 11 comprises inter alia the functions or steps of “display a feature factor selection to receive a user selection of at least one feature factor, among a plurality of feature factors related to processing a plurality of resources, wherein a feature factor is a parameter used for reflecting a category of feature data of each resource, and the feature data includes a specific feature value belonging to the feature factor; 	display an evaluation indicator selection to receive a user selection of at least one evaluation indicator, among a plurality of evaluation indicators related to processing the plurality of resources, wherein an evaluation indicator is a parameter used for evaluating a resource value of each resource; search for feature data respectively corresponding to the plurality of resources based on the at least one feature factor selected via the feature factor selection  and the at least one evaluation indicator selected via the evaluation indicator selection; 	for each of the plurality of resources, provide, to a comparison model, feature  data of a resource, among the plurality of resources, and feature data of each remaining resource among remaining resources, and respectively determine a  result of a comparison based on an output of the comparison model, wherein each remaining resource is selected among the remaining resources by random sampling; determine, based on the result of the comparison for each of the plurality of resources, a probability that each resource wins over remaining resources excluding each resource: 
successively select each of the plurality of resources as a current resource; 	determine, with respect to the current resource, a first number of wins and a second number of defeats based on a result of a comparison of the current resource with each remaining resource; and 	determine the probability that the current resource wins over the remaining resources (i) by using the first number as a numerator and a sum of the first number and the second number as a denominator, or (ii) by using a difference between the first number and the second number as the numerator and the sum of the first number and the second number as the denominator, wherein the comparison model is configured to: 	output probabilities that each resource wins through a separate comparison with each selected remaining resource; and 	compare each probability output from the comparison model with a first preset probability value and a second preset probability value, determine that a given probability is a win based on the given probability being greater than the first preset probability value, determine that a given probability is a defeat based on the given probability being less than the second preset probability value, and determine that a given probability is a draw based on the given probability being greater than the second preset probability value and less than the first preset probability value, the first preset probability value being greater than the second preset probability value, wherein probabilities output by the comparison model are classified by using the first preset probability value and the second preset probability value that are uniformly set, sort each of the plurality of resources in descending order according to a probability of winning of each resource over the remaining resources; and determine, based on a sorted position of each of the plurality of resources after the sorting, a classification level to which the corresponding resource belongs, and provide classification levels of the plurality of resources to a user, wherein the searching for the feature data comprises acquiring the comparison model jointly corresponding to each of the at least one feature factor and each of the at least one evaluation indicator, and wherein the acquiring the comparison model comprises, with respect to each of the at least one feature factor and each of the  at least one evaluation indicator: acquiring a plurality of resource samples; collecting a feature data sample corresponding to each of the plurality of resource samples and belonging to a corresponding feature factor, and an indicator data sample corresponding to each of the plurality of resource samples and belonging to a corresponding evaluation indicator; 	respectively determining a result of a comparison of an indicator data sample of each resource sample among the plurality of resource samples with an indicator  data sample of each remaining resource sample; and 	acquiring the comparison model through training based on model training samples and corresponding training labels, the model training samples comprising feature data samples corresponding to any two resource samples among the plurality of resource samples, and the corresponding training labels comprising a result of a comparison of indicator data samples of the any two resource samples”.

Claim 20 comprises inter alia the functions or steps of “displaying a feature factor selection to receive a user selection of at least one feature factor, among a plurality of feature factors related to processing a plurality of resources, wherein a feature factor is a parameter used for reflecting a category of feature data of each resource, and the feature data includes a specific feature value belonging to the feature factor; 	displaying an evaluation indicator selection to receive a user selection of at least one evaluation indicator, among a plurality of evaluation indicators related to processing the plurality of resources, wherein an evaluation indicator is a parameter used for evaluating a resource value of each resource; 	searching for feature data respectively corresponding to the plurality of resources based on the at least one feature factor selected via the feature factor selection and the at least one evaluation indicator selected via the evaluation indicator selection; 	for each of the plurality of resources, providing, to a comparison model, feature data of a resource, among the plurality of resources, and feature data of each remaining resource among remaining resources, and respectively determining a  result of a comparison based on an output of the comparison model, wherein each remaining resource is selected among the remaining resources by random sampling; 	determining, based on the result of the comparison for each of the plurality of resources, a probability that each resource wins over remaining resources excluding each resource, wherein the determining the probability comprises: 	successively selecting each of the plurality of resources as a current resource; 	determining, with respect to the current resource, a first number of wins and a second number of defeats based on a result of a comparison of the current resource with each remaining resource; and 	determining the probability that the current resource wins over the remaining resources (i) by using the first number as a numerator and a sum of the first number and the second number as a denominator, or (ii) by using a difference between the first number and the second number as the numerator and the sum of the first number and the second number as the denominator, wherein the comparison model is configured to output probabilities that each resource wins through a separate comparison with each selected remaining resource; and 	compare each probability output from the comparison model with a first preset probability value and a second preset probability value, determine that a given probability is a win based on the given probability being greater than the first preset probability value, determine that a given probability is a defeat based on  the given probability being less than the second preset probability value, and determine that a given probability is a draw based on the given probability being greater than the second preset probability value and less than the first preset probability value, the first preset probability value being greater than the second preset probability value, wherein probabilities output by the comparison model are classified by using the first preset probability value and the second preset probability value that are uniformly set; 	sorting each of the plurality of resources according to a probability of winning of each resource over the remaining resources; 	determining, based on a sorted position of each of the plurality of resources after the sorting, a classification level to which the corresponding resource belongs; and 	providing classification levels of the plurality of resources to a user, wherein the searching for the feature data comprises acquiring the comparison model  jointly corresponding to each of the at least one feature factor and each of the at  least one evaluation indicator, and wherein the acquiring the comparison model comprises, with respect to each of the at least one feature factor and each of the  at least one evaluation indicator:  acquiring a plurality of resource samples; collecting a feature data sample corresponding to each of the plurality of resource samples and belonging to a corresponding feature factor, and an indicator data sample corresponding to each of the plurality of resource samples and belonging to a corresponding evaluation indicator; 	respectively determining a result of a comparison of an indicator data sample of each resource sample among the plurality of resource samples with an indicator  data sample of each remaining resource sample; and 	acquiring the comparison model through training based on model training samples and corresponding training labels, the model training samples comprising feature data samples corresponding to any two resource samples among the plurality of resource samples, and the corresponding training labels comprising a result of a comparison of indicator data samples of the any two resource samples”.

The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Comparing financial assets is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, displaying (interfaces), and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The comparison model is described as machine learning which is described at a high level of generality and merely applied to the abstract idea. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instructions (code) to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0137-0144] “…It should be understood by a person skilled in the art that the structure shown in FIG. 10 is only a block diagram of a part of the structure related to the solution of the disclosure, and does not constitute a limitation on the computer device to which the solution of the disclosure is applied … “[0048-0049 0055 0058]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-4, 10, and 12-14, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations of financial assets processing are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. The examiner maintains the response to applicant’s arguments as submitted 07/28/2022. Regarding applicant’s arguments directed toward McRo, the application in the McRo made an improvement to an underlying technology, whereas, the present application used a generic technology and computer to implement an abstract idea. The claimed set of ‘rules' (basically mathematical relationships) do not improve a  computer-related technology but instead merely use the computer as a tool for implementation. The fact that the rules are novel or merely by virtue of the fact that the rules are performed on a computer does not make otherwise patent ineligible subject matter patent eligible. Thus, McRo is readily distinguishable from the present claims. 
Regarding applicant's arguments alleging the claim(s) do not preempt or monopolize the abstract idea, while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. The Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea "to a particular technological environment" or implementing the abstract idea on a "wholly generic computer" is not sufficient as an additional feature to provide "practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself." Alice Corp., 134 S.Ct. at 2358 (citations omitted). In the present case, the claimed technology is nothing more than generic computer technology implementing an abstract idea. 
Regarding the argument that “the probabilities output by the comparison model are classified by using a first preset threshold value and a second preset threshold value that are uniformly set, which leads to the technical benefits of avoiding workload, which would have been caused by processing a large number of different probabilities, and possible inaccurate determined results”, the examiner argues that uniformly setting the probability threshold is an abstract idea a human can perform and not a technical solution to a problem. There is no improvement to a technology merely because computational effort is not expended determining a plurality of probability thresholds. Further, there is no technology required in uniformly setting the probability threshold but, instead, the probability threshold is merely a design choice of the human operator. As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-C submitted 12/02/2021 used as prior art and in the conclusion section in the office action submitted 12/02/2021.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
09/8/2022

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695